     1:21-cv-00423-TLW      Date Filed 08/20/21    Entry Number 20     Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                               AIKEN DIVISION

 Hasan East,                                   Case No. 1:21-cv-00423-TLW

               PETITIONER

       v.
                                                               Order
 Warden, Federal Correctional
 Institution Williamsburg,

               RESPONDENT



      Petitioner Hasan East, proceeding pro se, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. The matter now comes before the

Court for review of the Report and Recommendation (Report) filed by the magistrate

judge to whom this case was assigned. ECF No. 17. In the Report, the magistrate

judge recommends that Petitioner’s case be dismissed with prejudice under Rule

41(b) for failure to prosecute due to his failure to respond to Respondent’s motion to

dismiss, despite being informed of the potential consequences of doing so. Petitioner

did not file objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,



                                           1
     1:21-cv-00423-TLW     Date Filed 08/20/21   Entry Number 20    Page 2 of 2




but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 17, is ACCEPTED. This action is hereby

DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

August 20, 2021
Columbia, South Carolina




                                         2
